DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2021 has been entered.

Status of Claims
Claims 1-2 and 5-20 are pending, claims 3-4 have been canceled, and claims 1-2 and 5-20 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant's arguments filed 04/13/2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument “the Office action cites to Fructus to address the deficiency…Fructus relies on deformation of an appliance 13 at the distal portion 7” (pg. 19 of Remarks), the Examiner respectfully disagrees. In response to applicant's In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The modified distal section of Poulsen and Fructus would have an image sensor that is offset (seen in figures 9-10 in Poulsen) with a radially deformable wall that enables an outlet section (8, figure 3; Fructus) to be increased. The modified distal section would allow a tool to be inserted straight towards the distal end of the elongated shaft without being deformed (see figures 9-10, Poulsen | pass unhindered [0101]).
Regarding the Applicant’s argument “Poulsen does not disclose inflow and outflow tubing and a recessed channel…Poulsen does not disclose a recessed channel that passes the inflow and outflow tubing through the handle” (pg. 20 of Remarks), the Examiner respectfully disagrees. First, Poulson discloses the internal elongated conduit in the elongated member (3, figure 8) forms space for tubes ([0017]). Second, the inlet and outlet (20 and 22, figure 8) are connected to fluid conduits through the elongated member ([0094]). The examiner interpreted there to also be tubing to connect the tubing in the internal elongated conduit with the inlet and outlet. The handle (1, figure 1) would have recessed channels (see figure 8) to house the tubing to connect the internal elongated conduit with the inlet and outlet.  
Applicant’s arguments with respect to claim(s) 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the bottom wall” and “the top wall”. These features lack antecedent basis and have not been previously recited.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kucharski (US 2017/0035277).
Kucharski discloses an endoscope system (1, figure 6), comprising: a handle (6-7, figure 1); an endoscope component (3 and 11, figure 1) including an elongated shaft .

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Litscher (US 2009/0270812).
Regarding claim 18, Litscher discloses an endoscope system (7, figure 6), comprising: a handle (121, figure 6); an endoscope component (211, 241, 181, and 191, figure 3) including a housing (211, 241 and 181, figure 4a) and an elongated shaft (191, figure 4a)13 of 21Application No.: 16/157,949Attorney Docket No.: MDTRNZ00300 extending from the housing to a working end (193, figure 4a) that carries an image sensor (“carries…” is functional language | visualization lumen 197; the examiner interpreted the visualization lumen can carry an image sensor at the distal end as is common and well known in the art), wherein the housing is adapted for detachable coupling to the handle (see figure 4a); and a working channel (219, 241, and 196, figure the housing to the working end (see 196, figure 6 | [0082]), wherein a proximal portion of the housing includes a first surface contour (see 133 and 137, figure 6 | the first surface contour tapers proximally) tapering radially towards the working channel and a second surface contour (see 203, 205 and 233, figures 4a and 6) adjacent to the first surface contour and tapering distally towards the working channel (see 233 and 219, figure 6) to guide a tool into said working channel ([0082]) and preventing said tool from contacting the handle (see figure 6), wherein the first surface contour extends along an outer surface of the housing (see figure 6 | the examiner broadly interpreted the first surface contour can be included in both the housing and the handle), and wherein the first surface contour and the second surface contour are exposed on the outer surface of the housing (see figure 6).  
Regarding claim 19, Litscher further discloses the first surface contour comprises a trough (opening 137, figure 6) for receiving a portion of a tool shaft ([0082]), wherein the trough extends along the outer surface of the housing (the examiner interpreted the opening 137 to extend along/open to the outer surface of the housing).  
Regarding claim 20, Litscher further discloses the second surface contour comprises a conical shape (see 203, 205, and 233, figure 6 | the overall shape is conical).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (WO 2016/079141 using US 2017/0319047), in view of Fructus (US 2011/0184233).
Regarding claim 10, Poulsen discloses an endoscope system (see figure 1) for use with a tool ([0017]), the endoscope system comprising: a handle (2, figure 1); an endoscope component (3, figure 1) including an elongated shaft (see 3, figure 1) extending from a proximal housing (5, figure 1) to a distal section (4, figure 1) that carries an image sensor (CCD [0049]), and wherein the shaft extends along a longitudinal axis (see 29, figure 10) to an angled section (see 30, figure 10) that transitions to the distal section (see 28, figure 10) that extends along a second axis (see 27, figure 9) that is offset from the longitudinal axis. Poulsen is silent regarding wherein the proximal housing is adapted for detachable coupling to the handle; wherein the distal section is expandable in a direction away from the image 
Fructus teaches a medical endoscope (2, figure 1) with an actuator block/support (3, figure 1), that is generally in the form of a handle or a robot arm ([0034]). The instrument (1, figure 1) is preferably separably mounted on the actuation support (3, figure 1). The endoscope includes a connection and disconnection system between the instrument (1, figure 1) and the actuation block (3, figure 1) to provide a temporary and at least mechanical connection quickly, while also providing the advantage of enabling the instrument to be separated easily from the support ([0034]). Fructus teaches a distal portion (7, figure 3) with a radially deformable wall (15, figure 6) that enables the outlet section (8, figure 3) of the distal portion of the tube to be increased when passage at least one appliance (13, figure 6 || [0041]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the handle, the proximal housing, and the distal section of Poulsen with the connection and disconnection system and the distal portion (specifically the radially deformable wall 15, figure 6) as taught by Fructus. Doing so would provide a temporary and at least mechanical connection quickly, while also providing the advantage of enabling the instrument to be separated easily from the support ([0034]). Additionally, doing so would enable the outlet section of the distal portion to be increased ([0041]). The modified proximal housing is adapted for detachable coupling (separably mounted on the actuation support [0034]; Fructus) to the handle; wherein the distal section is expandable in a direction away from the image sensor upon advancement of the tool therethrough without deformation of the tool (see figures 5-6; 
Regarding claim 11, Poulsen further discloses the angled section has an axial length ranging from 5 mm to 20 mm (distal portion has a length less than 30 mm [0028]).
Regarding claim 12, Poulsen further discloses the distal section has an axial length ranging from 5 mm to 20 mm (distal portion has a length less than 30 mm [0028]).
Regarding claim 15, Poulsen further discloses (Previously Presented): The endoscope system of claim 10, wherein the image sensor and a lens (camera may include CCD, CMOS chip, lens, etc [0049]) are carried in a housing (6, figure 9) which has a distal housing surface that extend distally beyond an outer thin wall sleeve of the shaft (best seen in figure 4).
Regarding claim 17, Poulsen discloses an endoscope system, comprising: a handle (1, figure 1); an endoscope component (3-6, figure 1) including an elongated shaft (3, figure 1) extending from a proximal housing (5, figure 1) to a working end (4, figure 1) that carries an image sensor (6, figure 1; CCD [0049]), and a first Poulsen is silent regarding wherein the housing is adapted for detachable coupling to the handle.
Fructus teaches a medical endoscope (2, figure 1) with an actuator block/support (3, figure 1), that is generally in the form of a handle or a robot arm ([0034]). The instrument (1, figure 1) is preferably separably mounted on the actuation support (3, figure 1). The endoscope includes a connection and disconnection system between the instrument (1, figure 1) and the actuation block (3, figure 1) to provide a temporary and at least mechanical connection quickly, while also providing the advantage of enabling the instrument to be separated easily from the support ([0034]).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the handle and the proximal housing of Poulsen with the connection and disconnection system as taught by Fructus. Doing so would provide a temporary and at least mechanical connection quickly, while also providing the advantage of enabling the instrument to be separated easily from the support ([0034]). The modified .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 2017/0319047) and Fructus (US 2011/0184233) as applied to claim 10 above, and further in view of MPEP 2144.04; Section IV, Subsection A.
Poulsen discloses all of the features of the current invention as shown above for claim 10. Poulsen further discloses the second axis is offset from the longitudinal axis (see figures 1 and 5-6). However, Poulsen is silent regarding the second axis is offset from the longitudinal axis by at least 1 mm.
MPEP 2144.04, Section IVA Gardner v. TEC Syst. recites “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.
It would have been obvious to one of ordinary skill in the art to modify the second axis to be offset from the longitudinal axis by 1 mm. Doing so would be a design choice and not affect the function of the device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 2017/0319047) and Fructus (US 2011 /0184233) as applied to claim 10 above, and further in view of MPEP 2144.04; Section IV, Subsection A.

MPEP 2144.04, Section IVA Gardner v. TEC Syst. recites “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patenfably distinct from the prior art device”.
It would have been obvious to one of ordinary skill in the art to modify the second axis to be offset from the longitudinal axis by 1 mm to 8 mm. Doing so would be a design choice and not affect the function of the device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Poulsen (US 2017/0319047) and Fructus (US 2011 /0184233) as applied to claim 15 above, and further in view of MPEP 2144.04; Section IV, Subsection A.
Poulsen discloses all of the features of the current invention as shown above for claim 15. Poulsen further discloses the distal housing surface (distal housing surface of 8, figure 4) extends distally beyond the thin wall sleeve (see 7, figure 4). However, Poulsen is silent regarding the distal housing surface extends distally beyond the thin wall sleeve by 0.2 mm to 2.0 mm.
MPEP 2144.04, Section IVA Gardner v. TEC Syst. recites “where the only difference between the prior art and the claims was a recitation of relative dimensions 
It would have been obvious to one of ordinary skill in the art to modify the distal housing surface to extend distally beyond the thin wall sleeve by 0.2 mm to 2.0 mm. Doing so would be a design choice and not affect the function of the device.

Allowable Subject Matter
Claims 1-2 and 6-9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        June 4, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795